Case 1:20-cv-01168-AJT-MSN Document 1-2 Filed 10/05/20 Page 1 of 10 PageID# 5




                     Exhibit

                               #1
Case 1:20-cv-01168-AJT-MSN Document 1-2 Filed 10/05/20 Page 2 of 10 PageID# 6

                                                                          Service of Process
                                                                          Transmittal
                                                                          09/15/2020
                                                                          CT Log Number 538248694
   TO:      Jemmy Renaud
            American Honda Motor CO., Inc.
            700 Van Ness Ave
            Torrance, CA 90501-1486

   RE:      Process Served in Virginia

   FOR:     American Honda Motor Co., Inc. (Domestic State: CA)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                  DANIEL L. WITHERS AND LAW OFFICE OF DAN WITHERS, PLTFS. vs. American Honda
                                     Motor Co., Inc., DFT.
   DOCUMENT(S) SERVED:               -
   COURT/AGENCY:                     None Specified
                                     Case # CL20200013160
   NATURE OF ACTION:                 Product Liability Litigation - Lemon Law
   ON WHOM PROCESS WAS SERVED:       C T Corporation System, Glen Allen, VA
   DATE AND HOUR OF SERVICE:         By Process Server on 09/15/2020 at 12:58
   JURISDICTION SERVED :             Virginia
   APPEARANCE OR ANSWER DUE:         None Specified
   ATTORNEY(S) / SENDER(S):          None Specified
   ACTION ITEMS:                     CT has retained the current log, Retain Date: 09/15/2020, Expected Purge Date:
                                     09/20/2020

                                     Image SOP

                                     Email Notification, Jemmy Renaud jemmy_renaud@hna.honda.com

                                     Email Notification, Luis Melin luis_melin@hna.honda.com

                                     Email Notification, Lima Gebauer lima_gebauer@hna.honda.com

                                     Email Notification, Karen Guthrie karen_guthrie@hna.honda.com
                                     Email Notification, Sarah Taylor sarah_taylor@hna.honda.com

   SIGNED:                           C T Corporation System
   ADDRESS:                          1999 Bryan Street
                                     Suite 900
                                     Dallas, TX 75201
   For Questions:                    866-665-5799
                                     SouthTeam2@wolterskluwer.com




                                                                          Page 1 of 1 / GN
                                                                          Information displayed on this transmittal is for CT
                                                                          Corporation's record keeping purposes only and is provided to
                                                                          the recipient for quick reference. This information does not
                                                                          constitute a legal opinion as to the nature of action, the
                                                                          amount of damages, the answer date, or any information
                                                                          contained in the documents themselves. Recipient is
                                                                          responsible for interpreting said documents and for taking
                                                                          appropriate action. Signatures on certified mail receipts
                                                                          confirm receipt of package only, not contents.
Case 1:20-cv-01168-AJT-MSN Document 1-2 Filed 10/05/20 Page 3 of 10 PageID# 7

                                                                                    SPS -



                               COMMONWEALTH OF VIRGINIA
                            CIRCUIT COURT OF FAIRFAX COUNTY
                                 4110 CHAIN BRIDGE ROAD
                                  FAIRFAX, VIRGINIA 22030
                                       703-691-7320
                                     (Press 3, Press 1)


       Daniel L Withers et al. vs. America Honda Motor Co Inc
                                                                CL-2020-0013160


TO:     America Honda Motor Co Inc
        CT Corporation System, Registered Agent Honda Motor Co Inc
        4701 Cox Road Ste 285
        Glen Allen VA 23060




                               SUMMONS — CIVIL ACTION

The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the Clerk's office
of this Court a pleading in writing, in proper legal form, the allegations and charges may be
taken as admitted and the court may enter an order,judgment or decree against such party          _
either by default or after hearing evidence.


APPEARANCE IN PERSON IS NOT REQUIRED BY THIS SUMMONS.


Done in the name of the Commonwealth of Virginia, on September 1,2020.



                                   JOHN T. FREY, CLERK

                                   By:




Plaintiff's Attorney: John Cole Gayle Jr.
Case 1:20-cv-01168-AJT-MSN Document 1-2 Filed 10/05/20 Page 4 of 10 PageID# 8




 V IRGINIA:
                                                                                                   eb ., re,4
                                                                                         Cifrit!L./4
                                                                                  'leii
                                                                                     v 406.            ''.1/et
                  IN THE CIRCUIT COURT FOR THE COUNTY OF FAIRF4X                            .?/
                                                                                                  IC) i
                                                                                C46
                                                                                  .1C1:7.
                                                                                        ,      li4,74.,,,
                                                                                                        0,
                                                                                   4/e/Rder6)^            i
 DANIEL L. WITHERS                                                                    414:1,
                                                                                           r it
 And                                                                                               O,,
                                                                                                     ,t
 LAW OFFICE OF DAN WITHERS,

                          Plaintiff,

 V.                                                           CASE NO.        20 2 0 -L         1 31 60
AMERICAN HONDA MOTOR CO., INC.,
WallIEr
    CT Corporation System
    Registered Agent
    American Honda Motor Co., Inc.
    4701 Cox Road, Suite 285
    Glen Allen, Virginia 23060

                          Defendant.


                                           COMPLAINT

         COMES NOW the plaintiffs, Daniel L. Withers and Law Office of Dan Withers, by

 counsel, and move for judgment against the defendant on the grounds and in the amount as

 hereinafter set forth:

         1.      This is a case for breach of warranty and violation of the Motor Vehicle Warranty

 Enforcement Act.

        2.       Plaintiff, Daniel L. Withers, is a consumer who resides in Reston, Virginia.

        3.      Defendant American Honda Motor Co., Inc.,(hereinafter "HONDA")is a

 corporation which does significant business through its authorized dealers in Johnston, Iowa

(Purchasing dealer) and in the County of Fairfax and has its Registered Agent is in Henrico


                                                  1
Case 1:20-cv-01168-AJT-MSN Document 1-2 Filed 10/05/20 Page 5 of 10 PageID# 9




 County, Virginia. Among its other authorized dealers/agents, which distribute and sell

 automobiles, is Pohanka Acura (hereinafter "the servicing dealer"), which is located in Chantilly,

 Virginia.

                                    BACKGROUND FACTS

        4.      Relying on the warranties, express and implied, given by the defendant and its

 agents, the plaintiffs agreed to lease, took delivery of, and accepted a new 2018 Acura NSX,

 Vehicle Identification Number: 19UNC1BOOJY000018 ("the vehicle"), on April 2, 2019, from

the dealer in Johnston, Iowa. The vehicle is warranted with a manufacturer's limited warranty

and other warranties implied by law.

        5.      Soon after purchase, the plaintiff, Daniel L. Withers, discovered the vehicle did

not conform to the contract as there are defects which cause the vehicle to fail to conform to the

 warranties: i.e.

ONSET: During both spirited driving and normal driving conditions — and without any warning

whatsoever — the vehicle suddenly loses drive power and the dashboard immediately lights up

with (and cycles through) a multitude of safety warning indicators, such as BRAKE SYSTEM

PROBLEM,BRAKE HOLD SYSTEM PROBLEM,HILL START ASSIST PROBLEM,ALL

WHEEL DRIVE SYSTEM PROBLEM,POWER STEERING(EPS)SYSTEM PROBLEM,

EMISSIONS SYSTEM PROBLEM,VEHICLE STABILITY ASSIST(VSA)SYSTEM

PROBLEM,ELECTRIC PARKING BRAKE PROBLEM.

WHAT HAPPENS DURING: At that moment, maintaining consistent forward velocity

becomes impossible. The vehicle simply will not maintain speed. On a few occasions, plaintiff

was forced to initiate emergency maneuvers to prevent cars and trucks behind him from colliding
Case 1:20-cv-01168-AJT-MSN Document 1-2 Filed 10/05/20 Page 6 of 10 PageID# 10




 with him. The steering wheel shakes, the mirrors shake, and the engine sound is completely

 different than before. After he is able to pull off the roadway, while the vehicle is still running,

 when trying to drive away the vehicle shudders very significantly and very ominously, as if the

 wheels are about to come off. Plaintiff learned that at least two of the six cylinders shut down

 during these several serious events, causing exceedingly rough vibration during attempts to

 drive, and causing very limited capacity to drive more than 30 or 35 miles an hour.

 AFTER THE CRISIS IS OVER: Plaintiff is forced to pull off to the side of the road and turn

 the vehicle off. After about 30 minutes of waiting on the side of the road, the car will start. The

 malfunctions appear to go away and normal driving can continue. However,on some occasions,

 all of the safety warnings continue to flash on the dashboard, even though the vehicle seems to

 be functioning normally. Plaintiff finds this quite disconcerting to drive a vehicle with "BRAKE

 SYSTEM PROBLEM" among several other serious safety warning indicators flashing on the

 dashboard.

 PRIOR PROBLEMS INCLUDE: The vehicle shakes badly when accelerating, the tire sensor

 is defective; and the radio volume control is defective.

 This serious safety defect has exhibited itself on several occasions and still exists since this

 defect first occurred on or about July 16, 2019 after written notice to the Defendant about it on

 May 12, 2020, and after the "final repair attempt" in July, 2020.

        6.      At the time plaintiff took delivery of and accepted the vehicle, he was unaware of

 the defects and nonconformities because of the difficulty of discovery and because some of the

 problems have appeared subsequent to his purchase of the vehicle.



                                                   3
Case 1:20-cv-01168-AJT-MSN Document 1-2 Filed 10/05/20 Page 7 of 10 PageID# 11




           7.      Soon after discovering the defects and nonconformities, the plaintiff took the

 vehicle to the dealer to have the nonconformities corrected. Seven or more repair attempts have

 not corrected the nonconformity within eighteen months of the date of delivery of the vehicle to

 him. The vehicle has a serious safety defect and it has been out of service for repair for over

 thirty days, and the nonconformity still exists.

           8.      Honda received notice of the defects from the plaintiff on or about May 13, 2020.

           9.      The defects and nonconformities continue to exist and substantially impair the

 vehicle's use, market value, and safety to the plaintiff, who has used it for his personal use, and

 who has properly used and serviced the vehicle while it has been in his possession.

           10.     At this time, the vehicle is in substantially the same condition as when it was

 delivered to the plaintiff, with the exception of repairs done to the vehicle by the defendant's

 agents or authorized repair facilities.

           1 1.    The vehicle, as accepted, has a substantially reduced value to the plaintiff

           12.     On May 12, 2020 the plaintiff rejected or revoked acceptance of the vehicle and

 asked the defendant to return the purchase price and all other damages sustained and recoverable

 under Virginia law, if it could not fix it. The defendant has refused to do this.



                                              COUNT ONE

                  BREACH OF EXPRESS AND IMPLIED WARRANTIES UNDER
                        THE MAGNUSON-MOSS WARRANTY ACT

           13.     Plaintiff incorporates the allegations of paragraphs 1 through 12 as if alleged

 herein.
Case 1:20-cv-01168-AJT-MSN Document 1-2 Filed 10/05/20 Page 8 of 10 PageID# 12




         14.      Plaintiff is a "consumer" as defined in 15 U.S.C. §2301 (3); Honda fits the

 definition of"supplier" and "warrantor" as defined in 15 U.S.C. §2301 (4) and (5); and the

 vehicle is a "consumer product" as defined in 15 U.S.C. §2301 (1).

        15.       Honda does not have a dispute resolution mechanism which meets the

 requirements of 16 C.F.R. Part 703, promulgated by the Federal Trade Commission pursuant to

 §2310(a)(2) of the Magnuson-Moss Warranty Act.

        16.       The vehicle was manufactured after July 4, 1975 and an express Limited

 Warranty and an implied warranty of merchantability were given to plaintiff as a part of the

 purchase, warranties which meet the definition of"written warranty" and "implied warranty"

 contained in 15 U.S.C. §2301 (6)and (7).

        17.       The Limited Warranty has failed of its essential purpose and the defendant has

 violated the Act due to its inability and/or refusal to repair or replace the nonconformity within a

 reasonable time, and due to its refusal to provide the plaintiff a refund. 15 U.S.C. §2304 (a)(1)

 and (4).

        18.       The defendant has also breached its implied warranty of merchantability since the

 vehicle, in view of the nonconformity and defendant's inability to correct them, was not fit for

 the ordinary purpose for which the vehicle was used. 15 U.S.C. §§2308, 2310(d).

            19.   As a proximate result of defendant's violations of the Act and breach of its

 warranties, the plaintiff has been damaged for which the defendant is responsible. 15 U.S.C.

 §§2304(a) and 2310(d).
Case 1:20-cv-01168-AJT-MSN Document 1-2 Filed 10/05/20 Page 9 of 10 PageID# 13




                                            COUNT TWO

     VIOLATION OF THE MOTOR VEHICLE WARRANTY ENFORCEMENT ACT

           20.    Plaintiff incorporates the allegations of paragraphs 1 through 19 as if alleged

 herein.

           21.    As individually defined in Section 59.1-207.11, et. seq., of the Code of Virginia,

 the plaintiff is a "consumer," "Honda" is a "manufacturer, "the vehicle" is a "motor vehicle," and

 the defects in the vehicle constitute a "nonconformity."

           22.    The defendant and its agents have failed to correct nonconformities in the vehicle

 after a reasonable number of repair attempts, which has impaired the use, market value, and

 safety of the vehicle to the plaintiff. It has refused the plaintiffs demand for damages and its

 actions are in violation of the Motor Vehicle Warranty Enforcement Act, §§59.1-207.11, 207.13,

 and 207.14, Code of Virginia (1950).

           WHEREFORE,the plaintiffs respectfully request this Court, in return for plaintiffs

 returning the vehicle to the defendant, award damages for all money paid towards the purchase

 of the vehicle, including any deposit, trade-in, extended warranty, all of which at this time totals

 about SIXTY-SEVEN THOUSAND EIGHT HUNDRED TEN DOLLARS and FIFTY-ONE

 CENTS ($67,810.51), plus any other collateral charges as defined in §59.1-207.11, incidental

 and consequential damages, loss of use, expert witness fees, pre-judgment interest, all reasonable

 attorney's fees, vehicle purchase payments made after the filing of this suit, fees. and costs and

 expenses herein incurred. Upon payment of these damages, Plaintiff will return the vehicle to

 the defendant.

           Trial by jury is demanded.
Case 1:20-cv-01168-AJT-MSN Document 1-2 Filed 10/05/20 Page 10 of 10 PageID# 14




                                          DANIEL L. WITHERS
                                          And
                                          LAW OFFICE OF DAN WITHERS,




 John Cole Gayle, Jr., Esquire
 VSB No. 18833
                                      By: )f
                                           il         clk
                                                Counsel  /



 The Consumer Law Group, P.C.
  1508 Willow Lawn Drive, Suite 220
 Richmond, Virginia 23230
 804 282-7900
 804 673-0316 Fax
 jgayle@theconsumerlawgroup.com

        Counsel for Plaintiffs
